          Case 3:18-cv-00023-SDD-EWD            Document 197   05/06/19 Page 1 of 3



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF LOUISIANA

 ATCHAFALAYA BASINKEEPER,
 LOUISIANA CRAWFISH
 PRODUCERS ASSOCIATION-WEST,
 GULF RESTORATION NETWORK,
 WATERKEEPER ALLIANCE, and
 SIERRA CLUB and its DELTA
 CHAPTER,
                                                     Case No. 3:18-cv-00023-SDD-EWD
                                  Plaintiffs,
          v.

 U.S. ARMY CORPS OF ENGINEERS,

                                 Defendant,

 BAYOU BRIDGE PIPELINE, LLC,

                      Intervenor-Defendant,

 and

 STUPP BROS., INC. D/B/A STUPP
 CORPORATION,

                      Intervenor-Defendant.


           INTERVENOR-DEFENDANT STUPP BROS., INC. D/B/A STUPP
                CORPORATION’S OPPOSITION TO PLAINTIFFS’
                    MOTION FOR RECONSIDERATION

          Intervenor-Defendant Stupp Bros., Inc. d/b/a Stupp Corporation (“Stupp”) opposes

Plaintiffs’ Motion for Reconsideration (Doc. #: 194.) As set forth more fully in Intervenor-

Defendant Bayou Bridge Pipeline, LLC’S Opposition to that Motion (Doc. #: 196), the

Court has already decided, and reaffirmed, that summary-judgment briefing should await

the Court’s ruling as to the scope of the record on which briefing will be based, and there


2327791
       Case 3:18-cv-00023-SDD-EWD          Document 197      05/06/19 Page 2 of 3



is no basis for reconsidering or changing that sensible decision. Accordingly, Stupp joins

in, and incorporates by reference as though fully set forth herein, Intervenor-Defendant

Bayou Bridge Pipeline, LLC’s Opposition to Plaintiffs’ Motion for Reconsideration (Doc.

#: 196), and respectfully requests that the Court deny Plaintiffs’ Motion.



                                          Respectfully submitted,

                                          LEWIS RICE LLC

Dated: May 6, 2019                   By: /s/   Richard B. Walsh, Jr.
                                         Richard B. Walsh, Jr. (pro hac vice)
                                         Edward T. Pivin (pro hac vice)
                                         600 Washington Avenue, Suite 2500
                                         St. Louis, Missouri 63101
                                         Telephone: (314) 444-7600
                                         Facsimile: (314) 612-7722
                                         rwalsh@lewisrice.com
                                         epivin@lewisrice.com

                                          /s/   William C. Kaufman III
                                          SEALE, SMITH, ZUBER & BARNETTE
                                          William C. Kaufman III, Bar No. 7657
                                          John Swanner, Bar No. 08738
                                          8550 United Plaza Blvd., Suite 200
                                          Baton Rouge, LA 70809
                                          Telephone: (225) 924-1600
                                          Facsimile: (225) 924-6100
                                          wckaufman@sszblaw.com
                                          johnswanner@sszblaw.com

                                   Attorneys for Intervenor-Defendant
                                   Stupp Bros., Inc. d/b/a Stupp Corporation




                                             2
       Case 3:18-cv-00023-SDD-EWD           Document 197      05/06/19 Page 3 of 3



                             CERTIFICATE OF SERVICE

       I hereby certify that on May 6, 2019, a copy of the foregoing was filed electronically

with the Clerk of Court using the CM/ECF system, and that notice of this filing will be sent

to counsel of record for the parties by operation of the Court’s electronic filing system.

                                           LEWIS RICE LLC

                                    By: /s/      Richard B. Walsh, Jr.
                                          Richard B. Walsh, Jr. (pro hac vice)
                                          Edward T. Pivin (pro hac vice)
                                          600 Washington Avenue, Suite 2500
                                          St. Louis, Missouri 63101
                                          Telephone: (314) 444-7600
                                          Facsimile: (314) 612-7722
                                          rwalsh@lewisrice.com
                                          epivin@lewisrice.com

                                   Attorneys for Intervenor-Defendant
                                   Stupp Bros., Inc. d/b/a Stupp Corporation




                                              3
